Citation Nr: 1141249	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 2006 for the award of a 10 percent rating for service-connected right knee chondromalacia.

2.  Whether VA is required to withhold $5,151.60 in VA compensation benefits to recoup a lump-sum severance payment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In pursuing this appeal, the Veteran and his spouse (who has assisted him in preparation of the case) have vaguely referenced the possibility that the service-connected right knee disability has caused additional disability of the left knee and/or left ankle.  On a photocopy of an October 1973 Board decision which denied a compensable rating for service-connected right knee disability, the Veteran's spouse has also provided commentary placed near findings of fact made by the Board.

In general, a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In the context of collaterally attacking a prior final Board decision, VA regulations specify filing and pleading requirements for raising a motion of revising or reversing a prior final Board decision on the basis of clear and unmistakable error (CUE).  In particular, the motion must be in writing, must be signed by the moving party or that party's representative, identify the specific Board decision and issue being challenged, and set forth clearly and specifically the alleged CUE error or errors.  38 C.F.R. § 20.1404.

The Board finds that, while the Veteran has vaguely referenced the possibility of other service connection claims, the Veteran has not demonstrated an intent to file for specific claims for VA benefits at this point in time.  Additionally, the commentary placed on the photocopy of the Board's October 1973 decision, which appear to be made by the Veteran's spouse, do not actually allege CUE or an intent to pursue a CUE challenge.

If there is a desire to file a claim for CUE in the prior Board decision, appellant or his representative should do so with specificity at the RO.


FINDINGS OF FACT

1.  The Veteran was medically discharged from active service in October 1972 due to right knee chondromalacia, for which he received severance pay in the amount of $5,151.60.

2.  A final October 1973 Board decision denied a claim for a compensable initial rating for service-connected right knee chondromalacia.

3.  Following the October 1973 Board decision, the Veteran next filed a claim for an increased rating for service-connected right knee chondromalacia on March 23, 2006; there are no interim formal or informal applications for an increased rating since the final October 1973 Board decision. 

4.  The Veteran was initially awarded VA compensation benefits for his right knee disability, at the 10 percent rate, effective March 23, 2006.

5.  An increase in disability resulting for service-connected right knee chondromalacia is not factually ascertainable as occurring within one year from the date of the increased rating claim filed on March 23, 2006. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than March 23, 2006 for the award of a 10 percent disability rating for service-connected right knee chondromalacia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2011).

2.  VA is required to withhold $5,151.60 in VA compensation benefits to recoup a lump-sum severance payment.  10 U.S.C.A. § 1174 (West 2000); 38 C.F.R. § 3.700(a)(5)(i) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual summary

The facts in this case are relatively brief and not subject to significant dispute.  The Veteran was medically discharged from active service in October 1972 due to right knee chondromalacia.  At service separation, the Veteran received severance pay in the amount of $5,151.60.  See Department of Defense (DD) Form 214N, Remarks section.  The Veteran does not dispute actual receipt of the severance pay.  See VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received in March 2006, Section VII, Box 21(f)(5).  See also Veteran's statement dated June 1973.

Upon discharge, the Veteran filed an application for VA compensation benefits.  An April 1973 RO rating decision granted service connection for right knee chondromalacia, and assigned an initial noncompensable rating effective to the day following service discharge.  This rating was based, in part, upon the results of a March 1972 VA Compensation and Pension (C&P) examination report.  The Veteran appealed this determination to the Board.

By decision dated October 1973, the Board denied the Veteran's claim for an initial compensable rating for right knee chondromalacia.  The Veteran was provided notice of this decision on October 1, 1973.  As a result of law extant at that time, the Board's October 1973 decision became final.  38 U.S.C. § 4004(b) (1970).  See generally 38 U.S.C.A. § 7104 (West 2002).

The record next reflects that, on March 10, 2006, the Veteran submitted a VA Form 21-526 to the Foreign Countries Operations of Veterans Affairs Canada.  Notably, the Veteran is currently a resident of Canada.  This application was received by the White River Junction RO on March 23, 2006.

Following additional development of the claim, including an October 2006 VA C&P examination, the RO issued a rating decision in December 2006 which awarded a 10 percent rating for right knee chondromalacia effective March 23, 2006.  The December 20, 2006 award letter notified the Veteran that his VA compensation benefits would be withheld until recoupment of the $5,151.60 he received in severance pay.

Thereafter, the Veteran appealed the effective date assigned for the award of the 10 percent rating for right knee chondromalacia.  He also appealed the RO's decision to withhold VA compensation benefits to recoup his severance pay allowance.

Effective date of award

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. § 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

The Veteran argues his entitlement to a 10 percent rating effective to the date of his discharge from service.  Essentially, the Veteran argues that the symptoms supporting the current 10 percent rating have been present since service discharge.  He also points out that the military had assigned a 10 percent rating for his right knee disability upon service discharge. 

In advancing these arguments, the Veteran has provided medical treatise materials discussing the nature and etiology of chondromalacia in general.  He appears to argue that his correct diagnosis upon service discharge should have been osteoarthritis rather than chondromalacia.  He asserts that he received improper military treatment, and should have been sent to a podiatrist in addition to an orthopedic doctor.

The Veteran, mostly through his spouse, has also provided comments on a copy of the October 1973 Board decision.  In a section reporting that right knee x-ray results were interpreted as negative, there is a comment that computerized tomography (CT) scans provide a better picture than an x-ray.  In a finding of fact that the Veteran's gait and station were normal, there is a notation that the Veteran's gait is not normal and that he always had a limp due to compensating for pain.

As noted above, a prior Board decision is subject to reversal or revision on the basis of CUE.  38 U.S.C.A. § 7111.  In this case, the Board has received handwritten comments penned by the Veteran's spouse appearing to dispute findings of fact by the Board in October 1973.  Notably, a properly filed CUE motion to the Board must be must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1404(a).  The Veteran's spouse is not a proper party to file a CUE claim.

A CUE motion must also set forth specific errors of law or fact, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  A mere disagreement with how the facts were weighed or evaluated in a prior Board decision is not enough to substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Additionally, a determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  Moreover, the failure to obtain an "adequate" or "proper" examination cannot constitute the basis for CUE.  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).

The Board also observes that the Federal Circuit Court has emphasized that, while a CUE claim must be pled with specificity, "VA's duty to sympathetically read a veteran's pro se CUE motion to discern all potential claims is antecedent to a determination of whether a CUE claim has been pled with specificity."  Andrews v. Nicholson, 421 F.3d 1278, 1282-83 (Fed. Cir. 2005). 

Even with a sympathetic reading of the record, the Board finds that the vague commentaries offered by the Veteran's spouse do not reasonably raise CUE claims at this time.  As such, the Board is of the opinion that the proper course of action at is to refer any potential CUE issue to the RO for clarification as to the Veteran's intent.  This has been done in the Introduction section.

In so doing, the Board finds no impediment or prejudice to the Veteran in proceeding with the current claim on appeal as the issue of entitlement to an earlier effective date of award pursuant to 38 U.S.C.A. § 5110 may be independently adjudicated from a CUE motion pursuant to 38 U.S.C.A. § 7111, as the criteria are entirely different.  See generally Andrews v. Principi, 18 Vet. App. 177, 182 (2004), aff'd sub nom. Andrews v. Nicholson, 421 F.3d 1278  (Fed. Cir. 2005) (holding that the failure to raise a specific allegation of CUE does not waive the particular claim but only delays an adjudication to a time when the claim is properly raised).

The determination of the effective date issue at hand is simple.  A final October 1973 Board decision denied a claim for a compensable initial rating for service-connected right knee chondromalacia.  This decision cannot be revisited absent a CUE claim which, to date, has not been raised.  See generally Rudd, 20 Vet. App. at 300.

The next document of record consists of the VA Form 21-526 received by the White River Junction RO on March 23, 2006, which forms the basis for the effective date of award assigned by the RO.  On review of the record, the Board finds that there are no interim formal or informal applications for an increased rating filed since the final October 1973 Board decision. 

The Board observes that the Veteran initially submitted the VA Form 21-526 to the Foreign Countries Operations of Veterans Affairs Canada on March 10, 2006.  Even assuming VA could or should accept this date as the proper filing date, the change in date would serve no practical purpose as the date of commencement for payment of VA benefits would remain the same.  See 38 C.F.R. § 3.31.

Notably, the Veteran is a resident of Canada and has not reported VA clinical treatment.  There were no private treatment records or lay statements associated with the record between the time period between the Board's October 1973 decision and the March 23, 2006 application for an increased rating.  As such, an informal claim for an increased rating was not reasonably raised under either 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157.

The law does allow the assignment of an effective date of award for the one year period prior to the March 23, 2006 filing provided, however, that the increase in disability occurred within that one year period.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98.  The Board finds that it is not factually ascertainable that an increased severity of right knee chondromalacia occurred within one year of the March 23, 2006 application for increased compensation benefits. 

In this respect, the Veteran's private clinical records associated with the record after the filing for an increased rating do not reflect any specific treatment for right knee disability for any time period prior to March 23, 2006.  In fact, these records do not contain any lay or medical references to the right knee at all.  Thus, the evidence contained in the private clinical records does not provide a basis for an earlier effective date of award.

The Veteran and his spouse allege that the current severity of the right knee chondromalacia has been present since service discharge.  A close review of the record, to include the October 2006 VA C&P examination report, does not include any references to an increased severity of right knee symptoms occurring within the one year period prior to March 23, 2006.

Accepting the lay observations as true, the Board would have no option but to deny the claim as a matter of law as the Veteran and his spouse describe the onset of the current disability status more than one year prior to the filing of the increased rating claim on March 23, 2006. 

On this record, the Board must find that an increase in disability resulting from service-connected right knee chondromalacia is not factually ascertainable as occurring within one year from the date of increased rating claim filed on March 23, 2006.  The claim for an earlier effective date of award for the 10 percent rating, therefore, cannot be awarded under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98.  The appeal, therefore, is denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Severance pay

Applicable law mandates that a member who has received separation pay under 10 U.S.C.A. § 1174, or severance pay or re-adjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of receipt of such separation pay, severance pay, or re-adjustment pay, of any disability compensation to which he is entitled under the law administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and re-adjustment pay received.  10 U.S.C.A. § 1174(h)(2).

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(3) which, in pertinent part, states that, "[w]here the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay." 38 C.F.R. § 3.700(a)(3). 

When severance pay is made on or before September 30, 1996, as is the case here, "VA will recoup from disability compensation an amount equal to the total amount of the severance pay" without consideration of the amount withheld for Federal income tax.  Id. 

With regard to compensation benefits a veteran is receiving for the disability or disabilities for which severance pay was granted, the regulation provides that "following the initial determination of the degree of disability[,] recoupment shall not be at a monthly rate in excess of the monthly compensable rate payable for that degree of disability."  Id.  However, the regulations further provide that, where service connection compensation benefits are established on or after September 15, 1981, VA "must recoup from that disability compensation" an amount equal to the severance pay the veteran received.  Id.

The Board notes that both the VA General Counsel and the Court have addressed the issue of recoupment of military severance pay.  See VAOPGCPREC 14-92 (holding that section 1174 clearly and unambiguously requires that the total amount of any severance payment shall be recouped from VA disability compensation for a disability incurred prior to the date of receipt of the payment); see also Sabonis v. Brown, 6 Vet. App. 426, 428, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (the meaning of the recoupment provision of 10 U.S.C.A. § 1174 is unambiguous). 

As indicated above, the Veteran was medically discharged from active service in October 1972 due to right knee chondromalacia.  At service separation, he received severance pay in the amount of $5,151.60.  The Veteran was initially awarded VA compensation benefits for this right knee disability effective March 23, 2006.  There are no additional service-connected disabilities.

As required by 10 U.S.C.A. § 1174(h)(2) and 38 C.F.R. § 3.700(a)(3), VA is required to recoup the amount of $5,151.60 that the Veteran received in severance pay benefits.  As this severance pay was made in October 1972, VA must recoup from disability compensation an amount equal to the total (or gross) amount of the severance pay withheld.  38 C.F.R. § 3.700(a)(3).  There are no exceptions applicable to the facts of this case.  Applying the facts in this case to the criteria set forth above, the Board finds that VA's recoupment of the Veteran's military disability severance pay is not only proper, but required under the law.

In so holding, the Board is cognizant of the Veteran's arguments that it is inequitable to withhold VA compensation benefits for recoupment of severance pay, which was paid many years ago.  The Veteran, via his spouse, also argues that his severance pay is based upon years of service rather than disability status.

Regardless of the merits of these arguments, the Board is bound by the law and this decision is dictated by the applicable statutes and regulations.  The Board is without authority to grant benefits or, in this particular case preclude withholding them, as a matter of law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, because the Veteran received military disability severance pay for his right knee disability, VA is required to withhold this part of his disability compensation until the total amount of the severance pay is recouped.  The Veteran's claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. 426 (1994). 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With respect to the Veteran's severance pay claim, the Board notes that where the law is determinative of the issue on appeal, there is no further evidence to be developed.  As the Veteran's severance pay claim must be denied as a matter of law, and there are no material factual determinations subject to dispute, the Board finds that the provisions of the VCAA are not applicable to the issue decided herein.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002) (VCAA not applicable where interpretation of law is dispositive to the claim). 

With respect to the effective date of award claim, the Veteran is challenging the effective date of award assigned following an award of increased compensation.  Pre-adjudicatory RO letters dated March 2006 and August 2006 fully satisfied the timing and content requirements for an increased claim.  In this respect, these letters informed the Veteran of the types of evidence and/or information necessary to substantiate a claim for an increased rating.  These letters also advised the Veteran of the relative duties upon himself and VA in developing his claims, how VA determines disability ratings and how VA establishes an effective date of award.  Accordingly, the Board finds that the Veteran has been provided substantially compliant VA notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, and all private treatment records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran, who is a resident of Canada, does not report the existence of any VA records other than the two VA C&P examination reports associated with the claims folder.  

The Veteran has expressed dissatisfaction with the fact that he provided VA more complete STRs than provided by the service department.  He has not identified any specific STR which would be potentially relevant to the limited issue at hand - his entitlement to an effective date earlier than March 23, 2006 for the award of a compensable rating for service-connected right knee chondromalacia.  In light of the final Board decision in October 1973, the Board finds no basis in fact or law to conduct any additional searches for non-identified STRs.

The Board also notes that, in connection with this claim, the Veteran submitted a Social Security Administration earnings report which shows that the Veteran stopped paying into the Social Security system in 1972.  He does not report the existence of any Social Security Administration disability applications which may be relevant to the claims at hand.  As such, VA has no duty to request any records from the Social Security Administration.  See generally Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010).

The Veteran was last afforded VA examination to evaluate the nature and severity of his right knee disability in October 2006, which formed the basis for the award of a 10 percent rating.  The issue on appeal is limited to whether an earlier effective date can be awarded for the one year period prior to March 23, 2006.  The record contains private clinical records which do not contain any relevant lay or medical evidence to this claim.  The lay statements of record place the onset of current right knee symptoms many years prior to the March 23, 2006 effective date of award assigned.  On this record, the Board finds no basis to provide an additional examination to determine the approximate onset of the current right knee symptoms.  The lay allegations, which are competent to report observable right knee symptoms, indicate that an earlier effective date of award is precluded as a matter of law.

In summation, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz, 15 Vet. App. 143 (2001).



ORDER

The claim of entitlement to an effective date earlier than March 23, 2006 for the award of a 10 percent rating for service-connected right knee chondromalacia is denied.

VA is required to withhold $5,151.60 in VA compensation benefits to recoup a lump-sum severance payment; the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


